10-XX For further information: John F. Walsh Vice President - Investor Relations Southern Union Company 212-659-3208 SOUTHERN UNION ANNOUNCES 4Q AND FISCAL 2009 RESULTS; ISSUES 2010 GUIDANCE · Fiscal 2009 Reported EPS of $1.37; Adjusted EPS of $1.82 · Fourth Quarter 2009 Reported EPS of $.41; Adjusted EPS of $.56 · 2010 Guidance: GAAP EPS of $1.92 to $2.12; Adjusted EPS of $1.75 to $1.95 HOUSTON, March 1, 2010 – Southern Union Company (NYSE: SUG) today reported net earnings available for common stockholders for the year ended December 31, 2009 of $170.9 million ($1.37 per share), compared with $279.4 million ($2.26 per share) in the prior year.Net earnings available for common stockholders are calculated in accordance with generally accepted accounting principles. Adjusted net earnings available for common stockholders for the year were $226.1 million ($1.82 per share), compared with $223.4 million ($1.81 per share) in the prior year.Adjusted net earnings for the current year exclude a $28.2 million ($.23 per share) mark-to-market unrealized loss on open economic hedges of processing spreads, a $12.8 million ($.10 per share) gain related to settlements with insurance companies regarding environmental matters, a $6.4 million ($.05 per share) increase to a provision for repair and abandonment costs recorded as a result of damage to the company’s Sea Robin pipeline system caused by Hurricane Ike and a $4.0 million ($.03 per share) reversal of a provision for past take-or-pay obligations.Adjusted net earnings for the current year also include a $37.4 million ($.30 per share) mark-to-market gain on economic hedges that was recognized in 2008 but excluded from 2008’s adjusted earnings.The prior year’s adjusted net earnings available for common stockholders exclude a $37.4 million ($.30 per share) mark-to-market unrealized gain on open economic hedges of processing spreads, a $22.1 million ($.18 per share) change in tax benefit associated with the dividends received deduction for anticipated dividends from the company's Citrus investment and a $3.5 million ($.03 per share) charge related to the partial repurchase of the company’s preferred stock.Adjusted items are shown on an after-tax basis.A reconciliation of net earnings to adjusted net earnings for the year is set forth in the following table. Select Non-GAAP Financial Information Years ended December 31, ($000s, except per share amounts) Net earnings available for common stockholders $ $ After-tax adjustments: MTM loss (gain) on open economic hedges $ $ ) MTM gain recorded in prior accounting period $ $
